*271OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice as an attorney by this court on October 31, 1951.
In this proceeding the Special Referee sustained two charges of professional misconduct, including one that alleged that the respondent requested $425 from his client for the payment of a premium on a successor trustee’s bond, received a check in that amount, deposited said check into an account entitled "Edward T. Longo”, and used these funds for his own benefit all as set forth in charge one. The petitioner moves to confirm the report of the Special Referee and the respondent cross-moves, inter alla, to disaffirm said report.
After reviewing all of the evidence, we are in agreement with the report of the Special Referee only to the extent that it sustained charge one described above. The petitioner’s motion to confirm the report of the Special Referee is granted to the extent that we find the respondent guilty of the misconduct outlined above, and is otherwise denied. The respondent’s cross motion is granted only to the extent that it sought to disaffirm the Special Referee’s sustaining of charge two, and is otherwise denied.
In determining an appropriate measure of discipline to be imposed the court is mindful of the mitigating circumstances advanced by the respondent at the hearing of this matter, including his contention that he was owed money for legal services rendered. Accordingly, the respondent should be and hereby is suspended from the practice of law for a period of one year commencing April 1, 1989, and until the further order of this court.
Mangano, J. P., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted to the extent that it sustained charge one, and the motion is otherwise denied, and it is further,
Ordered that the respondent’s cross motion to disaffirm the report of the Special Referee is granted to the extent that it sustained charge two, and the motion is otherwise denied.
Ordered that the respondent Edward T. Longo is hereby suspended from the practice of law for a period of one year, commencing April 1, 1989, and continuing until the further *272order of this court, with leave to the respondent to apply for reinstatement after the expiration of the period of one year upon furnishing satisfactory proof (a) that during that period he refrained from practicing law or attempting to practice as an attorney and counselor-at-law, (b) that he has fully complied with this order and with the terms and provisions of the written rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10), and (c) that he has otherwise properly conducted himself, and it is further,
Ordered that, pursuant to Judiciary Law § 90, during the period of suspension and until the further order of this court, the respondent Edward T. Longo is commanded to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney and counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.